Citation Nr: 1640304	
Decision Date: 10/11/16    Archive Date: 10/27/16

DOCKET NO.  12-32 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Dominic Jones, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 1968 to September 1970.  The appellant is his surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).


FINDING OF FACT

The Veteran died in July 2009.  The death certificate lists the immediate cause of death as multiple trauma as due to a motor vehicle accident.  No non-speculative evidence has been presented that coronary artery disease contributed to the Veteran's death.


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1310, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.312 (2015). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has limited the discussion below to the relevant evidence required to support its finding of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

The appellant seeks service connection for the cause of the Veteran's death.  Specifically, she contends that since the Veteran had a history of two prior heart attacks, it was a heart attack that caused the motor vehicle accident that led to the Veteran's death.  See May 2012 statement.  The appellant's representative contends that the full benefit of reasonable doubt should be afforded to this case.

I. Legal Criteria

To establish service connection for the cause of the Veteran's death, the evidence must show that a service-connected disability was either the principal cause or a contributory cause of death.  For a service-connected disability to be the principal (primary) cause of death, it must singly or with some other condition be the immediate or underlying cause of death or be etiologically related.  For a service-connected disability to constitute a contributory cause, it must contribute substantially or materially; it is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

II. Analysis

The Veteran's sole service-connected disability is coronary artery disease and, as noted previously, the sole theory of entitlement is that this disability caused the motor vehicle accident that caused the Veteran's death.

The Veteran died in July 2009.  The death certificate lists the immediate cause of death as "multiple trauma" as due to, or as a consequence of a motor vehicle accident.  The death certificate indicates that no autopsy was performed.  An accident report submitted by the appellant notes that the Veteran's vehicle was travelling on a road negotiating a curve.  The vehicle left the roadway and struck a culvert on the shoulder of the road.  After striking the culvert, the vehicle overturned several times before coming to rest on its wheels.  The Veteran's spouse reports that the Veteran was thrown from the vehicle.  

The Board acknowledges that the appellant believes that the Veteran had a heart attack causing the accident that led to his death.  See May 2012 statement.  As support for this, the appellant notes several factor she contends are true, some of the factors being the Veteran 1) had an excellent driving record, 2) was not wearing a seat belt and that it was his habit to wear one, 3) was not on his cellular phone at the time of the accident, and 4) had two previous heart attacks.  The appellant uses these factors among others to draw the conclusion that the Veteran likely had a heart attack causing the motor vehicle accident that led to his death.  That is, although the motor vehicle accident was the immediate cause of death, the service-connected heart condition was the "cause-in-fact."

The claimant bears the burden of presenting and supporting a claim for benefits.  38 U.S.C.A. § 5107(a).  See Fagan v. Shinseki, 573 F.3d 1282, 1286 (Fed. Cir. 2009).  Here, service connection for cause of death is not warranted because no competent evidence has been presented that the principal or contributory cause of the Veteran's motor vehicle accident was a heart attack or otherwise a result of the Veteran's service-connected heart condition.  The death certificate notes the cause of death as multiple trauma, presumably from the Veteran being ejected from the vehicle.  While the appellant believes strongly a heart attack occurred, she has offered no non-speculative evidence to suggest one did occur, other than her sincere belief.  As noted in the death certificate, and by the appellant's own admission, no autopsy was performed on the Veteran to support that a heart attack occurred in the moments before the accident.

The evidence of record pertinent to this claim largely takes the form of the Veteran's medical treatment records relating to his heart condition.  It is uncontested that the Veteran had coronary artery disease.  The question however is whether this caused his accident and death.  The mere conclusion that the Veteran had a heart attack while driving that consequently caused the accident is not enough to substantiate that his service-connected coronary artery disease was either the principal or contributory cause of his death.  It unfortunately amounts to speculation for which a claim cannot be granted.  Any further VA assistance in the claim is not necessary as there is no reasonable possibility that such assistance would aid in substantiating the claim.

Therefore, although the appellant's case is sympathetic in nature, the preponderance of the evidence is against the claim and the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  As such, service connection for cause of death is not warranted.


ORDER

Service connection for the cause of the Veteran's death is denied.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


